Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 11/30/21 was considered.
3.	Claims 1-16 elected for examination.
4.	Claims 17-35 are canceled.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al, U.S. Patent No. 6731540.

With regard to claim 2, Lee discloses wherein the voltage generator (fig. 4, 150) is further configured to change the magnitude of the lower high voltage responsive to a command (fig. 4, R/W command from the controller 160).


Allowable Subject Matter
6.	Claim 3-10 and 12-16 are objected  as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not show the memory device having in combination with other features, the limitation wherein the voltage generator is configured to change the magnitude of the lower high voltage between a low voltage level, at least one medium voltage level greater than the low voltage level, and a high voltage level greater than the medium voltage level.
Prior art does not discloses the memory device having in combination with other features, wherein the lower high voltage generator comprises: a P-type metal oxide semiconductor (PMOS) transistor connected between a line of the high voltage and a line of the lower high voltage; first and second resistors connected in series between the line of the lower high voltage and a line of the ground voltage and configured to change a resistance value thereof in response to a control code generated based on the command; and a comparator configured to compare a reference voltage level with a 
Prior art also does not disclose the memory device having in combination with other features, wherein the word line driver circuit is further configured to control threshold voltages of N-type metal oxide semiconductor (NMOS) transistors by applying body bias voltages to the NMOS transistors driving the first through third word line driving signal lines.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Kinoshita et al (6115319), Kim et al (7692977) and Kamata (20180211700) disclose a memory device includes a memory cell transistor, a voltage generation circuit and a control unit.  The control unit controls the voltage generation circuit to apply a first voltage to the second terminal of the first transistor during a first sense period and a second voltage to the second terminal of the first transistor during a second sense period.  The first voltage is equal to or higher than 0V and the second voltage is higher than 0V and the first and second voltages have voltage levels different from each other.
8.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825